Citation Nr: 0514752	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-21 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder 
disability claimed as secondary to service connected 
musculoskeletal disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1944.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO denied a claim for service connection for degenerative 
joint disease of the right shoulder as secondary to service 
connected right knee disability with osteomyelitis of the 
right leg.  In September 2002, the veteran testified at a 
travel board hearing chaired by C.W. Symanski who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b), and who is the Veterans Law Judge 
responsible for making a final determination in this case.  
The Board remanded the case to the RO in May 2003 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and her representative if further action is required on their 
part.


REMAND

The Board remanded this case in May 2003, in part, to obtain 
medical opinion as to whether it is at least as likely as not 
that the veteran manifests any additional impairment of the 
non-service connected right shoulder disability proximately 
due to her use of a cane for service connected 
musculoskeletal disability?  At that time, the record already 
included opinion that the veteran's degenerative joint 
disease of the right shoulder was not caused by her use of a 
cane for service connected disability.  However, the Court of 
Appeals for Veterans Claims (CAVC) has construed the 
provisions of 38 C.F.R. § 3.310 implementing secondary 
service connection claims as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In so holding, the CAVC 
explained that a claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.

The opinion obtained pursuant to the Board's May 2003 remand 
order, dated May 2004, again corroborated the prior opinion 
that that the veteran's right shoulder disability was not 
caused by her use of a cane for service connected disability.  
This opinion, however, does not address the question posed by 
the Board nor comply with the standard of secondary service 
connection set forth by Allen.  The Board has no choice, 
therefore, but to remand this case to the RO for compliance 
with its previous remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should obtain the veteran's clinical 
records from the Ft. Myers, Florida, VA 
Outpatient Clinic since July 2004.

2.  Upon completion of the requested 
development, the RO should schedule the veteran 
for an orthopedic examination in order to 
determine the nature and etiology of her right 
shoulder disability.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  
Following interview and examination, the 
examiner should be requested to provide opinion 
as to whether it is at least as likely as not 
that the veteran manifests any additional 
impairment of the non-service connected right 
shoulder disability proximately due to her use 
of a cane for service connected musculoskeletal 
disability (e.g., additional limitation of 
motion, functional impairment, etc., of the 
pre-existing right shoulder disability 
following her use of a cane, or any additional 
degree of disability over and above the degree 
of disability existing prior to the 
aggravation)?

3.  Thereafter, the RO should readjudicate the 
claim for right shoulder disability claimed as 
secondary to service connected disability.  If 
the claim remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but she may submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


